Citation Nr: 1048461	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-03 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for hypertension.  

3.  Entitlement to an initial, compensable disability rating for 
tinea corporis.

4.  Entitlement to an initial, compensable disability rating for 
a gastrointestinal disorder, to include gastroesophageal reflux 
disease (GERD) and a duodenal ulcer, from April 4, 2000 until 
March 28, 2001.

5.  Entitlement to a disability rating in excess of 10 percent 
for a gastrointestinal disorder, to include GERD and a duodenal 
ulcer, from March 28, 2001 to September 10, 2007.

6.  Entitlement to a disability rating in excess of 10 percent 
for a gastrointestinal disorder, to include GERD and a duodenal 
ulcer, from September 11, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 until October 
1958.  

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 2001 rating decision 
denying service connection for tinea corporis, a duodenal ulcer, 
a nervous stomach/GERD, diabetes mellitus, and hypertension.

Those matters were previously before the Board in December 2003, 
when the claims were remanded for additional development.  

A February 2005 rating decision granted service connection for a 
duodenal ulcer.

The above listed matters were again before the Board in July 
2006, which denied an initial, compensable evaluation for the 
service-connected duodenal ulcer, granted service connection for 
a nervous stomach/GERD, and remanded the claims for diabetes 
mellitus, hypertension, and tinea corporis for additional 
development.  

A September 2006 rating decision granted service connection for a 
nervous stomach/GERD.

The issues of service connection for diabetes mellitus, 
hypertension, and tinea corporis were again before the Board in 
September 2007, at which time service connection was granted.  
Additionally, the issue of an increased rating for GERD was 
remanded for additional development.  

A January 2008 rating decision granted a 10 percent disability 
rating for a nervous stomach/GERD, effective March 28, 2001.

A June 2008 rating decision granted service connection for 
diabetes mellitus, with erectile dysfunction and bilateral foot 
ulcers, with a 20 percent disability rating.  The rating decision 
also granted service connection for hypertension and tinea 
corporis, with noncompensable evaluations.  The 10 percent 
disability rating for nervous stomach/GERD was also continued.

The June 2008 rating decision also included grants for service 
connection for bilateral peripheral neuropathy of the lower 
extremities.  The Veteran did not file a Notice of Disagreement 
(NOD) with that rating decision.  However, a December 2008 rating 
decision subsequently granted a 20 percent disability rating for 
those disabilities and in his January 2009 VA Form 9, the Veteran 
filed a NOD in regards to those claims in the December 2008 
rating decision.  The RO subsequently issued a Statement of the 
Case in regards to the peripheral neuropathy issues in December 
2009.  The Veteran did not file a substantive appeal in regards 
to those issues.  As such, those claims are not currently before 
the Board.

The December 2008 rating decision also noted that a harmless 
error had been made by the September 2006 rating decision in 
granting a separate evaluation for nervous stomach/GERD from the 
service-connected duodenal ulcer.  The RO noted that those 
disabilities are to be evaluated together as 0 percent disabling 
from April 4, 200 and 10 percent disabling from March 28, 2001.  
In his January 2009 VA Form 9, the Veteran filed a NOD in regards 
to the claims in the December 2008 rating decision, but no 
Statement of the Case has been issued in regards to the harmless 
error finding.  However, the Board finds that the issue of 
"harmless error" is part and parcel of the rating issue before 
the Board, that for an increased rating for a gastrointestinal 
disorder.  As such, a remand for a Statement of the Case in 
regards to that matter is unnecessary.



The Board also notes that a December 2008 Statement of the Case 
indicated that the Veteran's hypertension was rated as 
noncompensable in a December 2008 rating decision.  A November 
2009 Statement of the Case indicated that the Veteran had a 10 
percent disability rating, which would be continued.  Although no 
rating decision or other adjudicative action has been associated 
with the claims file indicating that the Veteran had been granted 
a 10 percent disability rating, the increased rating claim is in 
regards to the Veteran's current disability rating.  As such, the 
Veteran's claim is for a disability rating in excess of 10 
percent for his service-connected hypertension.

The issues of diabetes mellitus, tinea corporis, and the 
gastrointestinal disorder rating from September 11, 2007, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  

2.  The Veteran's gastrointestinal disorder was manifested by 
dysphagia and regurgitation, April 4, 2000 until March 28, 2001.  

3.  The Veteran's gastrointestinal disorder was manifested by 
dysphagia and regurgitation, but not pyrosis or substernal or arm 
or shoulder pain or moderate recurring episodes of severe 
symptoms averaging 10 days in duration, from March 28, 2001 until 
September 11, 2007.  






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2010).

2.  The criteria for an initial evaluation of 10 percent, from 
April 4, 2000 until March 28, 2001, for the gastrointestinal 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7346 (2010).

2.  The criteria for an evaluation in excess of 10 percent, from 
March 28, 2001 until September 11, 2007, for the gastrointestinal 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection for hypertension.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been obtained.  38 U.S.C.A. 
§ 5103A.  VA has associated with the claims folder the service 
treatment records and reports of his post-service treatment.  He 
was also afforded a formal VA examination, most recently in 
November 2007.  The Board also notes that in his October 2010 
Informal Hearing Presentation the Veteran did not claim that his 
hypertension disability had worsened, though he claimed that his 
others service-connected disabilities on appeal had worsened.  
Furthermore, more recent VA medical record, from as recently as 
October 2009 are also of record and provide current measurements 
in regards to the Veteran's blood pressure.  Given the VA medical 
records of record and the fact that nothing of record indicates 
that his disability has worsened, the Veteran is not prejudiced 
by the consideration of this claim. 

In regards to the gastrointestinal disorder claim, as provided 
for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009). 
 

In this case, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran, including in 
October 2007.  That letter informed him that the evidence must 
support a worsening of his disability to substantiate the claim.  
The letter also informed him of VA's duty for obtaining pertinent 
evidence under federal control and that it would aid him in 
obtaining pertinent evidence not under federal control, but that 
it was his responsibility to obtain such evidence.  

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  

In addition, the October 2007 notice indicated the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence.  Any questions as to the 
appropriate effective date to be assigned are moot as the claim 
has been denied.  Any timing errors in regards to the October 
2007 notice were cured by the subsequent readjudication of that 
claim by a November 2009 Supplemental Statement of the Case.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  For this reason, no 
further development is required regarding the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements. In addition, he was afforded VA 
medical examinations in November and December 2004, which 
provided specific medical opinions pertinent to the issue on 
appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Applicable Law 
 
Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings can be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  

Hypertension Claim

The Veteran's contends that his service-connected hypertension is 
more severe than indicated by the 10 percent rating previously 
granted him.  In the August 2010 VA Form 646, the Veteran 
reported that his hypertension was currently under control  

Under Diagnostic Code 7101, a 10 percent evaluation is for 
assignment for hypertension with diastolic pressures 
predominantly 100 or more, or systolic pressures predominantly 
160 or more, or for an individual with a history of diastolic 
pressures predominantly 100 or more who require continuous 
medication for control.  The next higher 20 percent evaluation 
contemplates hypertension with diastolic pressures predominantly 
110 or more, or systolic pressures predominantly 200 or more.  
The next higher 40 percent disability rating would be warranted 
if diastolic pressure was predominantly 120 or more, while the 
next higher 60 percent disability rating would be warranted with 
a diastolic pressure predominantly of 130 or more.

The Veteran's blood pressure readings have gone up and down over 
the course of this appeal.  The record also generally indicates 
that the Veteran uses medication to help control his blood 
pressure.  However, the blood pressure readings have 
predominantly been under diastolic pressures of 110 or more and 
systolic pressures of 200 or more, which indicates that a 
disability rating of 20 percent or higher is not warranted.

For example, a May 16, 2000 VA outpatient treatment record noted 
a blood pressure of 156/87, while a July 28, 2000 record noted 
160/94.

In a February 2000 VA outpatient treatment record, the Veteran 
reported that his average systolic blood pressure at home was the 
160s.  The examiner noted that the Veteran had high blood 
pressure, not well controlled and increased his medication; a 
blood pressure reading of 161/88 was taken at that time.

A May 2000 VA outpatient treatment record noted a reading of 
156/87 and a July 2000 one noted 150/87.  A December 2000 VA 
outpatient treatment record noted that the Veteran's blood 
pressure checks at home were on average 140-150s/70-80s and noted 
a reading of 151/86.  

A November 2004 VA outpatient treatment record noted a blood 
pressure of 143/83, while  a later November 23, 2004 record noted 
a reading of 154/52, and a December 15, 2004 one noted 138/68.  A 
January 2005 VA outpatient treatment record noted 138/66, while a 
February 4, 2005 one noted 140/82.

The Veteran received a VA examination in December 2006, at which 
time the examiner noted blood pressure readings of 125/70, 
132/73, and 138/75.  

The Veteran received another VA examination in November 2007, at 
which time blood pressure readings included 134/75, 130/70, and 
130/68.  The examiner noted that the Veteran was on medication 
for his hypertension.

A May 1, 2008 VA outpatient treatment record noted that the 
Veteran had a blood pressure reading of 101/55 and noted a 
diagnosis of hypertension: hypotensive now,  and that the 
examiner would hold blood pressure medications for now.  
 
A May 3, 2001 VA outpatient treatment record noted a reading of 
131/78 and noted that his hypertension was controlled, though the 
examiner would continue to hold blood pressure medications for 
now.  A July 18, 2008 VA outpatient treatment record noted a 
reading of 135/69, while a September 2008 record noted 141/71, 
and a March 2009 one noted 144/81.  A June 2009 VA outpatient 
treatment record noted 103/55, though a July 2009 reading noted 
99/52, and an August 1, 2009 one noted 121/67 and a August 28, 
2008 one noted 138/70.

The above listed blood pressure readings are generally indicative 
of the Veteran's blood pressure; though not all readings taken 
over the course of the appeal and of record are listed they have 
been considered.


A compensable, 10 percent evaluation, under Diagnostic Code 7101, 
is for assignment for hypertension with diastolic pressures 
predominantly 100 or more, or systolic pressures predominantly 
160 or more, or for an individual with a history of diastolic 
pressures predominantly 100 or more who require continuous 
medication for control.   The medical records, over the course of 
the Veteran's appeal have reflected diastolic pressures 
predominantly less than 100, but requiring continuous medication 
for control, which is indicative of a 10 percent disability 
rating.  

The Veteran's systolic pressures have consistently been under 
200, such that a rating in excess of 10 percent on that basis is 
not warranted at any time.  The Veteran's diastolic pressures 
were also consistently under 110.  As such, a disability rating 
in excess of 10 percent is also not warranted.

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.  The rating criteria are not inadequate.  Higher 
ratings are available for the service-connected disability; 
however the Veteran simply does not meet those criteria.  


Gastrointestinal Disorder Claim

The Veteran contends that his service-connected gastrointestinal 
disorder, including GERD and a duodenal ulcer is more severe than 
indicated by the noncompensable rating granted him from April 4, 
2000 until March 28, 2001 and the 10 percent disability rating 
granted him from March 28, 2001 until the present.

The Veteran was assigned a noncompensable evaluation, from April 
4, 2000 until March 28, 2001, under Diagnostic Codes 7399-7346 
for GERD and 7305 for the duodenal ulcer.   See 38 C.F.R. § 4.27 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen).

Diagnostic Code 7305 pertains specifically to the Veteran's 
diagnosed duodenal ulcer.  There is no provision specific to the 
Veteran's current diagnosis of GERD. However, Diagnostic Code 
7346 (hiatal hernia) considers gastrointestinal disorder 
symptomatology.  See 38 C.F.R. § 4.20 (when an unlisted condition 
is encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous).  

Under Diagnostic Code 7305 (ulcer, duodenal), a 60 percent rating 
is warranted for severe manifestations with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and weight 
loss productive of definite impairment of health.  A 40 percent 
rating is warranted for moderately severe manifestations with 
symptoms less than severe, but with impairment of health 
manifested by anemia and weight loss; or recurrent incapacitating 
episodes averaging ten days or more in duration at least four or 
more times a year.  A 20 percent rating is warranted for moderate 
manifestations with recurring episodes of severe symptoms two or 
three times a year, averaging ten days in duration; or with 
continuous moderate manifestations.  A 10 percent rating is 
warranted for mild manifestations with recurring symptoms once or 
twice yearly. 38 C.F.R. § 4.114, Diagnostic Code 7305.

Under Diagnostic Code 7346 (hiatal hernia), a 60 percent 
disability rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent disability rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment of 
health.  A 10 percent disability rating is warranted with two or 
more of the symptoms for the 30 percent evaluation, though of 
less severity.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran initially claimed service connection for a nervous 
stomach, GERD, duodenal irritation in April 2000.  That claim was 
received April 4, 2000.

As previously noted, the December 2008 rating decision noted that 
a harmless error had been made by the September 2006 rating 
decision in granting a separate evaluation for nervous 
stomach/GERD from the service-connected duodenal ulcer and that 
that matter is part and parcel of the current claim.  The 
Veteran's GERD and duodenal ulcer are generally rated under 
Diagnostic Codes 7305 and 7346 and are both disease of the 
digestive system.

It is noted in the regulation that there are diseases of the 
digestive system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common disability 
picture characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition. 
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System", do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  See 38 
C.F.R. § 4.113.

More specifically, according to the schedule of ratings for 
disabilities of the digestive system, 38 C.F.R. § 4.114, ratings 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  A 
single evaluation will thus be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.

An April 20, 2000 letter from the Veteran's VA physician, L.H., 
noted that the Veteran was treated for chronic duodenal ulcer 
disease.  Dr. L.H. noted that gastrointestinal x-rays showed an 
abnormal duodenal bulb, a finding most highly consistent with 
acid-peptic disease.  Dr. L.H. then opined that his stomach 
symptoms were organic, not functional, as indicated in the 
diagnosis of "abdominal migraine-neurosis."  

The Veteran received a VA examination in March 2001.  The Veteran 
complained of nausea, vomiting, and the inability to handle food.  
The examiner found the Veteran to have a small sliding hiatal 
hernia with mild gastroesophageal reflux; the rest of the stomach 
and duodenum were unremarkable without any significant evidence 
of ulcers.

The Veteran received another VA examination in August 2004.  The 
Veteran reported that he still gets stomach cramps and acid with 
pain, which worsened at night and was exacerbated after meals.  
The Veteran reported taking medication and denied surgery, as 
well as hematuria, hematochezia, melena, or weight loss.  The 
examiner diagnosed him with a history of small hiatal hernia and 
GERD, with no evidence of peptic ulcer disease.  

The Veteran received another VA examination in December 2004.  
The examiner noted that the Veteran had evidence, in 1958, of 
peptic ulcer disease, but that at the present time, the examiner 
did not see any evidence of that disorder.  

VA medical records generally indicated treatment for a 
gastrointestinal disorder.  For example, a November 10, 2004 VA 
outpatient treatment record noted that the Veteran stated that he 
cannot eat, though he wanted to eat.



However, an August 15, 2007 VA GI consult note indicated that the 
Veteran had a history or dysphagia for solids, steak 
particularly.  The examiner diagnosed him with dysphagia for 
solid foods.  

A September 11, 2007 VA medical record noted that the Veteran 
received an operation for his dysphagia, based on a finding of 
dysphagia with abnormal x-ray.  The September 11, 2007 informed 
consent noted that the Veteran had an esophageal dilation, which 
is performed when a patient has a partially or totally closed 
portion of the esophagus and the goal of his operation was to 
open a partially or totally closed esophagus.  

An October 17, 2007 VA outpatient treatment record addendum noted 
that the Veteran had symptoms of dysphagia that were of a new 
onset and on background of the hiatal hernia/reflux; the examiner 
presumed it to represent some degree of worsening of the reflux 
disorder.  

A March 2009 VA consent form indicated that the Veteran received 
another surgery in regards to his gastrointestinal disorder.

The evidence from the period of April 4, 2000 until March 28, 
2001 included the April 20, 2000 letter from Dr. L.H. noting 
treatment for chronic duodenal ulcer disease and found it to be 
consistent with acid-peptic disease.  Dr. L.H. then opined that 
his stomach symptoms were organic, not functional, as indicated 
in the diagnosis of "abdominal migraine-neurosis."  

The March 2001 VA examination noted the Veteran's complaints of 
nausea, vomiting, and the inability to handle food.  The examiner 
found a small sliding hiatal hernia with mild gastroesophageal 
reflux; the rest of the stomach and duodenum were unremarkable 
without any significant evidence of ulcers.

To warrant a compensable 10 percent disability rating under 
Diagnostic Code 7305 (duodenal ulcer), the Veteran must have a 
mild duodenal ulcer, with recurring symptoms once or twice 
yearly.  A 20 percent disability rating requires evidence of 
moderate manifestations, with recurring episodes of severe 
symptoms two or three times a year, averaging ten days in 
duration; or with continuous moderate manifestations.  The code 
indicates that symptoms can include periodic vomiting, recurrent 
hematemesis or melena with manifestations of anemia and weight 
loss, or recurrent incapacitating episodes.  

The record indicates that the Veteran had symptoms in regards to 
his duodenal ulcer to warrant a compensable rating under 
Diagnostic Code 7305; his complaints were generally mild and in 
regards to nausea and vomiting, not more severe symptoms.  Based 
on the above-cited examination reports, there is also no 
indication that the Veteran has recurring episodes of severe 
symptoms two or three times a year, averaging ten days in 
duration; or with continuous moderate manifestations, such that a 
rating in excess of 10 percent would be warranted.  At its most 
severe, the VA examination reports demonstrate that the Veteran's 
gastrointestinal disability causes nausea, vomiting, and an 
inability to handle food.  These manifestations are congruent 
with the assignment of a 10 percent rating.  

However, a rating in excess of 10 percent would not be warranted 
from April 4, 2000 until March 28, 2001 or from March 28, 2001 to 
September 10, 2007, under Diagnostic Code 7305 (duodenal ulcer).  
The record does not indicate that the Veteran had symptoms 
warranting a 20 percent or higher rating under Diagnostic Code 
7305, which would require evidence of moderate manifestations, 
with recurring episodes of severe symptoms two or three times a 
year, averaging ten days in duration; or with continuous moderate 
manifestations.  Symptoms that would be considered severe, such 
as periodic vomiting, recurrent hematemesis or melena with 
manifestations of anemia and weight loss, or recurrent 
incapacitating episodes are not indicated in the record during 
that time.  

The August 2004 VA examination noted that the Veteran denied 
hematuria, hematochezia, melena, and weight loss.  The examiner 
diagnosed him with only a history of a small hiatal hernia and 
GERD, with no evidence of peptic ulcer disease.  Furthermore, the 
symptoms that the Veteran reported at that time were generally 
mild, including stomach cramps and acid with pain, which worsened 
at night and was exacerbated after meals.  As such, the record 
does not indicate that the Veteran had a moderate ulcer at that 
time.  Indeed, the August 2004 VA examiner found no evidence of a 
peptic ulcer disease during the examination.

The Veteran's gastrointestinal disorder did not appear to worsen 
until September 11, 2007, at which time a VA medical record 
indicated that the Veteran received surgery for his 
gastrointestinal disorder.  The Veteran's claim for an increased 
rating from September 11, 2007 will be addressed in the remand 
portion of this decision.

Additionally, under Diagnostic Code 7346, for a hiatal hernia, a 
10 percent disability rating would be warranted with two or more 
of the symptoms for the 30 percent evaluation of less severity.  
The 30 percent evaluation would be for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.

The record indicates that the Veteran has been found to have at 
least two symptoms indicated under Diagnostic Code 7346.  During 
the March 2001 VA examination, the Veteran had complaints of 
nausea, vomiting, and the inability to handle food.  As such, he 
had symptoms of dysphagia (difficulty swallowing, which is what 
is presumed the Veteran meant when he claimed that he wanted to 
eat but could not eat at times) and regurgitation warranting a 10 
percent disability rating from April 4, 2000 until March 28, 
2001.

However a rating in excess of 10 percent from April 4, 2000 until 
March 28, 2001 or March 28, 2001 until August 15, 2007 is not 
warranted under Diagnostic Code 7346.  A 30 percent disability 
rating requires, in addition to dysphagia and regurgitation, 
substernal arm or shoulder pain and pyrosis.  The record is 
silent as to any such complaints and the record does not indicate 
that his health was impaired by any such symptoms.  

The Board reiterates that although the Veteran meets the criteria 
for a 10 percent disability rating under different rating codes, 
namely Diagnostic Codes 7305 and 7346, for his gastrointestinal 
disorder claim, separate ratings cannot be granted.  See 38 
C.F.R. §§ 4.113 and 4.114.  

As such, the Board finds that the diagnostic code that best 
encapsulates the Veteran's claim is the one for hiatal hernia, 
Diagnostic Code 7346, which outlines the symptoms of dysphagia 
and regurgitation, which were the Veteran's predominant 
complaints prior to September 11, 2007.  As such, a disability 
rating of 10 percent, from April 4, 2000 until March 28, 2001, 
for the service-connected gastrointestinal disorder is granted 
under Diagnostic Code 7346.  However, a disability rating in 
excess of 10 percent, from March 28, 2001 until September 10, 
2007 is denied, as the Veteran does not meet any rating criteria 
for such a rating.

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.  The rating criteria are not inadequate.  Higher 
ratings are available for the service-connected disability; 
however the Veteran simply does not meet those criteria.  



ORDER

An initial evaluation in excess of 10 percent for hypertension is 
denied.  

Entitlement to an initial compensable rating evaluation of 10 
percent, and no more, for the Veteran's gastrointestinal 
disorder, to GERD and a duodenal ulcer, from April 4, 2000 until 
March 28, 2001, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to disability rating in excess of 10 percent for a 
gastrointestinal disorder, to include GERD and a duodenal ulcer, 
from March 28, 2001 to September 10, 2007, is denied.


REMAND

As indicated in his October 2010 informal hearing presentation, 
the Veteran contends that in addition to being on insulin and a 
restricted diet, he has regulation of activities, such that a 
higher rating for his service-connected diabetes mellitus is 
warranted.  He also claimed to have a rash, primarily on his legs 
and feet for a compensable rating for his service-connected tinea 
corporis.  He further noted that in March 2009 he underwent a 
procedure relating to his GERD.  

The Board notes that although the Veteran was granted a 20 
percent disability rating for his service-connected diabetes 
mellitus, requiring insulin and restricted diet or oral 
hypoglycemic agent and restricted diet, the last VA examination 
in regards to that issue occurred in November 2007.  
Additionally, a July 2008 VA physician letter noted that his 
diabetes mellitus was controlled by insulin and a strict diet, 
and that he had severe peripheral neuropathy that limited his 
activities such as walking because of the numbness and 
neuropathy.  However, in his August 2010 VA Form 21-4138, he 
claimed that his condition has worsened and has claimed to be 
completely immobile.  Additionally, the Board notes that he has 
since been service-connected for peripheral neuropathy.  

As such, the Board has no discretion and must remand this matter 
to afford the Veteran an opportunity to undergo a contemporaneous 
VA examination to assess the current nature, extent and severity 
of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Additionally, the Veteran contends that his service-connected 
tinea corporis is compensable.  In his April 2000 claim 
statement, he reported that he has had the fungal rash, which was 
recurrent, on the legs, armpits, chest, and back.  He also 
indicated that he used a medicated lotion.  The Board notes that 
over the course of the appeal, the rating criteria for the 
Veteran's tinea corporis was changed, effective August 30, 2002.

The Board also notes that the last VA examination in regards to 
the Veteran's skin occurred in November 2007, which noted that 
the Veteran complained of a fungal rash on his lower legs, 
bilaterally, in the hot weather, since serving in the 
Philippines.  The examiner noted that the disorder was not 
currently present.  An October 2006 VA examination similarly 
found no skin disease present and noted that the Veteran did not 
receive a specific treatment for it for over a year.  

A July 2009 VA call center note indicated that the Veteran 
complained of itching/rash on his arms/legs after increasing a 
medication dose.  A July 16, 2009 VA outpatient treatment record 
noted that the Veteran requested that his "fungal cream" be 
refilled" and that his "rash" was confined to his legs and 
feet.  A July 29, 2009 VA outpatient treatment record noted that 
the Veteran's skin had multiple scar lesion of the bilateral arms 
with old eccymosis bilaterally and noted a history of tinea.

The Veteran has contended that a current VA examination is 
necessary to determine the current level of his tinea corporis.  
Given that the Veteran has made a report of skin rash since the 
last VA examination, and that the last VA examination was over 3 
years previously, the Board has no discretion and must remand 
this matter to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his disability.  See Snuffer, 10 Vet. App. 
at 403; VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
Additionally, in his November 2007 VA examination, the Veteran 
reported that the skin disability occurred during summer months.  
As such, a VA examination during the summer should be provided.

In regards to the Veteran's a gastrointestinal disorder, as 
previously indicated, the
record indicates that his gastrointestinal disorder worsened over 
the course of the 
appeal.  Specifically, a September 11, 2007 VA outpatient 
treatment record 
indicated that he underwent a procedure for that disorder.  

Since that time, in March 2009, the Veteran underwent another 
procedure in regards to his esophagus; that procedure would also 
allow the examination of the esophagus, stomach and upper 
intestine for disease or abnormalities.  Such a surgery could be 
related to his service-connected digestive system disabilities 
currently on appeal.  Given the possible change in condition and 
the time since the last VA examination, a remand is necessary to 
afford the Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his disability.  See Snuffer, 10 Vet. App. at 403; VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  After any unassociated VA medical 
records are associated with the claims 
file, the Veteran shall be provided an 
appropriate VA examination, to determine 
the current extent and severity of his 
service-connected diabetes mellitus.  

The examiner's findings shall specifically 
include finding regarding whether his 
diabetes mellitus entails physician 
prescribed regulation of activities.
The examiner should note that regulation 
of activities is an avoidance of strenuous 
occupational and recreational activities, 
due to the service-connected diabetes 
mellitus, not due to any other physical 
disorders that the Veteran may have.  

A clear rationale for all opinions shall 
be provided, along with a discussion of 
the facts and medical principles.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative the 
claims file, must be made available to the 
examiner for review in connection with the 
examination. 

2.  The Veteran shall be provided an 
appropriate VA examination, during the 
summer if possible, to determine the 
current extent and severity of his 
service-connected tinea corporis.  

The examiner's findings shall specifically 
include finding regarding whether he 
currently has any manifestations of tinea 
corporis.

If tinea corporis is present, the examiner 
shall determine if there is exfoliation, 
or exudation or itching, of a non-exposed 
surface or small area.  The examiner shall 
also note if there is exfoliation, or 
exudation or itching, of an exposed 
surface or extensive area.  The examiner 
shall note if there is constant exudation 
or itching, extensive lesions, or marked 
disfigurement.

The examiner shall also determine the 
extent the Veteran might be subject to 
disfigurement, including whether the 
Veteran displays visible or palpable 
tissue loss and/or gross distortion or 
asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips), or any characteristics of 
disfigurement.  The examiner should also 
note any characteristics of disfigurement 
evident, caused by his acne, including 
any: (1) scars 5 or more inches (13 or 
more cm.) in length; (2) scars at least 
one-quarter inch (0.6 cm.) wide at widest 
part; (3) surface contour of scars 
elevated or depressed on palpation; (4) 
scars adherent to underlying tissue; (5) 
skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); 
(6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and 
inflexible in an area exceeding six square 
inches (39 sq. cm.).

If possible, the examiner should also 
consider any additional functional loss on 
use due to pain on motion or due to flare-
ups and any marked interference with 
employment due to his disability.  

A clear rationale for all opinions shall 
be provided, along with a discussion of 
the facts and medical principles.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

3.  The Veteran shall be provided an 
appropriate VA examination, to determine 
the current extent and severity of his 
service-connected gastrointestinal 
disorder, to include GERD and a duodenal 
ulcer.  

The examiner's findings shall specifically 
include findings regarding the service-
connected digestive system disabilities 
and discuss the severity of the Veteran's 
s symptoms from September 11, 2007 to the 
present.

The examiner shall determine the extent, 
severity, and duration of any symptoms of 
the claimed disabilities, including pain, 
vomiting, material weight loss, 
hematemesis or melena, anemia, epigastric 
distress, dysphagia, pyrosis, 
regurgitation, and any accompanying 
substernal or arm or shoulder pain, as 
well as whether any such symptoms are 
periodic in nature.  

A clear rationale for all opinions shall 
be provided, along with a discussion of 
the facts and medical principles.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

4.  When the development requested has 
been completed, the case shall again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran shall 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


